 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN EDWARD MITCHELL,                             Case No.: 1:18-cv-01083-JLT (PC)

12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO EXTEND TIME TO FILE SECOND
13           v.                                         AMENDED COMPLAINT OR NOTIFY
                                                        COURT OF WILLINGNESS TO PROCEED
14    DOE #5, et al.,
                                                        (Docs. 15, 16)
15                       Defendants.
                                                        60-DAY DEADLINE
16

17

18          On September 25, 2019, Plaintiff filed a “request for stay of proceedings/extension of
19   time,” in which he asked the Court “for a stay of proceedings for 90 days or for what the Court
20   deem[s] appropriate.” (Doc. 16.) The Court construes the request as a motion to extend time to
21   comply with the Court’s screening order issued on September 6, 2019, in which the Court ordered
22   Plaintiff to file a second amended complaint or a notice that he wishes to proceed solely on the
23   claims found cognizable in the order. (Doc. 15.)
24   ///
25   ///
26   ///
27   ///
28
 1   Good cause appearing, the Court grants Plaintiff’s motion nunc pro tunc. Plaintiff shall have 60

 2   days from the date of service of this order to file a second amended complaint or, in the

 3   alternative, a notice that he desires to proceed only on the claims found cognizable in the

 4   September 6, 2019 order.

 5
     IT IS SO ORDERED.
 6
        Dated:     October 8, 2019                             /s/ Jennifer L. Thurston
 7                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       2
